Citation Nr: 1613355	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-50 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent prior to September 15, 2013, and in excess of 40 percent thereafter for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to March 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from  November 2007 and April 2009 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in June 2013, it was remanded for additional development and adjudicative action.  In a September 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 40 percent for chronic lumbosacral strain, effective September 15, 2013.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a rating in excess of 20 percent prior to September 15, 2013, and in excess of 40 percent thereafter for chronic lumbosacral strain is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In September 2013, prior to the promulgation of a Board decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for right and left lower extremity radiculopathy.






CONCLUSION OF LAW

The issue of entitlement service connection for bilateral lower extremity radiculopathy is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2008, the Veteran filed a claim of entitlement to service connection for bilateral lower extremity radiculopathy.  The Veteran perfected an appeal in December 2009 and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision following a June 2013 remand, the AMC granted the Veteran's claim.  The benefit sought on appeal has been granted, and there remains no case in controversy.  Consequently, the issue of entitlement to service connection for bilateral lower extremity radiculopathy is moot.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal for entitlement to service connection for bilateral lower extremity radiculopathy is dismissed.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to an increased rating for chronic lumbosacral strain is decided. 

In May 2007, the Veteran filed a claim for an increased evaluation for his service-connected low back strain, rated as 20 percent disabling.  As noted above, a September 2013 rating decision increased the Veteran's rating to 40 percent, effective September 15, 2013.  In a September 2015 informal hearing presentation, the Veteran's representative reported that the Veteran believed his low back disability had worsened and that he had current chronic low back pain with loss of range of motion due to painful motion, weakness, and flare-ups.  

Review of the electronic records indicates that the Veteran has not been afforded a VA examination for compensation purposes for his low back disability since September 2013.  In addition, VA treatment records beginning May 2013 are not currently included in the evidence of record.  Therefore, further development to obtain any outstanding VA treatment records and to afford the Veteran a current VA examination is in order.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertinent to the low back claim, to include VA treatment records for the time period from May 2013 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his low back disability.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


